          Case 1:21-cr-00392-RCL Document 61 Filed 09/03/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                          Criminal Number 21CR00392-RCL


ALAN HOSTETTER
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED               9   FEDERAL PUBLIC DEFENDER


                                                    /s/
                                                                  (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Karren Kenney CA 174872
                                                          (Attorney & Bar ID Number)
                                          Kenney Legal Defense
                                                                 (Firm Name)

                                          2900 Bristol Street, Suite C204
                                                               (Street Address)

                                          Costa Mesa, CA                        92626
                                           (City)                 (State)          (Zip)

                                          855-505-5588
                                                              (Telephone Number)
